DETAILED ACTION
1.   This office correspondence is a response to an interview held on February 1, 2022 (see attachment).  

1a. Status of claims:
           Claims 1-20 are canceled.
             Claims 21-40 are pending. 

                                                 Terminal disclaimer

2.  The terminal disclaimer filed on 02/02/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
3. Claims 21-40 are allowed.  

 The following is an examiner's statement of reasons for allowance:

        The prior art of the record does not teach or further suggest the limitations of   “monitor IPI traffic in a network, the IPI traffic comprising domain name system (DNS) transactions
between a customer device and a DNS service; and receive data from the monitored DNS transactions, wherein the data comprises at least two of a domain name, an IP address, a customer ID, or a customer device ID; and a processing device to: build a data reference table based on the received data; enrich a data record associated with the data reference table using a domain name and an IP address for a remote service; and categorize the IP traffic using the 
IP address, the customer ID, and the customer device ID,” as recited in Applicant's claims 21-40.  Claims 21-40 of the instant application are allowed over said prior art of record.          

4. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”  
 
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R LAZARO/Primary Examiner, Art Unit 2455